DETAILED ACTION
This action is in response to the claims filed November 24, 2021. Claims 1-25 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al “Ontological User Profiling in Recommender Systems” hereinafter Middleton. Further in view of Crankshaw et al. “The Missing Piece in Complex Analytics: Low Latency, Scalable Model Management and Serving with Velox” hereinafter Crankshaw.

Claim 1
	Middleton teaches, A method for efficient machine learning, the method comprising: (pg 7 “A machine-learning algorithm classifies browsed URLs overnight, using classes within a research paper topic ontology”) receiving and storing  first feedback to the trained machine learning model for a current interval, the first feedback coming from a first user;  (pg 7 “Explicit relevance feedback and browsed topics form the basis of the interest profile for each user…Any feedback offered on these recommendations is recorded when the user looks at them.”  explicit feedback is recorded corresponding to, receiving and storing in the profile of each user feedback, including a first user) determining based on the first feedback,  whether a performance of the trained machine learning model is redundant; ( pg 7 “Users can provide new examples of topics and correct paper classifications where wrong In this way, the training set improves over time as well as the profiles.” If the feedback is critical of the predictions provided, the model is redundant because the results do not provide useful information to the user) in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, the at least one boost prediction treating a negative prediction as a positive prediction; (pg 10 “Interest profiles are computed daily by correlating previously browsed research papers with their classification. User profiles thus hold a set of topics and interest values in these topics for each day of the trial….” Based on the feedback from the user, the profile is updated as previously cited. When the profile is updated, papers that were previously not matching the profile, corresponding to negative predictions, will be presented as positive predictions on the next day, due to the daily computation..)
Middleton does not explicitly teach, training a machine learning model offline; and updating the trained machine learning model online
However, Crankshaw, when addressing issues related to utilizing both offline and online machine learning model training teaches, training a machine learning model offline; (Crankshaw Section 3 ¶01 “we developed Velox, a system for serving, incrementally maintaining, and managing machine learning models” Section 4.2 ¶02 "The infrequent offline retraining phase leverages the bulk computation capabilities of large-scale cluster compute frameworks to recompute the feature parameters θ…The result of offline training are new feature parameters as well as potentially updated user weights.") and updating the trained machine learning model online. (Crankshaw Section 4.2 ¶04"The online learning phase runs continuously and adapts [updates] the user specific models to observations as they arrive" Crankshaw Section 3 ¶01 “we developed Velox, a system for serving, incrementally maintaining, and managing machine learning models”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system capable of exploiting large scale offline compute frameworks in tandem with lightweight online up-to-date model updates as taught by Crankshaw to the disclosed invention of Middleton.
One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “leverages knowledge of prediction semantics to efficiently cache and replicate models across a cluster… updates models to react to changing user patterns, automatically monitoring model quality and delegating offline retraining to existing cluster compute frameworks… simplifying front-end applications” (Crankshaw Conclusion)

Claim 2
	Middleton/Crankshaw teach claim 1
Further Middleton teaches, receiving and storing second feedback to the updated machine learning model for a further interval determining, (pg 7 “Explicit relevance feedback and browsed topics form the basis of the interest profile for each user…Any feedback offered on these recommendations is recorded when the user looks at them.”  explicit feedback is recorded corresponding to, receiving and storing in the profile of each user feedback) based on the second feedback, whether a performance of the updated machine learning model is redundant; and in response to determining that the machine learning model performance of the updated machine learning model is not redundant;  and retaining a current performance level of the updated machine learning model. ( pg 7 “Users can provide new examples of topics and correct paper classifications where wrong In this way, the training set improves over time as well as the profiles.” Pg 11 “If the user likes or dislikes a paper topic, the interest feedback combo-box allows “interested” or “not interested” to replace the default “no comment”.” Similarly, the user can choose not to comment on the results in the recommendation tab, providing feedback to the system that no change should be made, thus the model performance is not redundant, and the profile will not be changed.)

Claim 23
	Middleton/Crankshaw teach claim 1
Further Middleton teaches, wherein the at least one boost prediction is visualized so that the first user recognizes that confidence in the boost prediction is lower than for other predictions. ( pg 12 “For each user, the top three interesting topics are selected with 10 recommendations made in total. Papers are ranked in order of the recommendation confidence before being presented to the user.” The low confidence predictions are lower in the list which is evident to the user through the GUI visualization.)


Claim 4, 5, 8, 9, 11, 12, 14-16, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton/Crankshaw. Further in view of Rouhani et al. US Document ID US 20200210840 A1 hereinafter Rouhani.

Claim 4
Middleton/Crankshaw teach claim 1.	
Middleton/Crankshaw does not explicitly teach, wherein the performance of the trained machine learning model is determined by comparing a precision value (P) with a minimal precision (MP) value.  
However Rouhani when addressing issues related to improving accuracy metrics for a machine learning system teaches, wherein the performance of the trained machine learning model is determined by comparing a precision value (P) with a minimal precision (MP) value.  (¶0124 “An example of a performance metric that can be used to determine when to adjust parameters of a neural network is entropy… An example of using entropy to calculate a performance metric is illustrated… rate distortion…The rate distortion function indicates a minimum number of bits… neural network” ¶0060 “Thus, from the user or programmer's perspective… system 110 accepts and outputs… neural network module 130 and output values” a machine learning model designed to be used by a user or programmer has a performance determined in part by the rate distortion function which defines the minimum precision, in order to determine if the parameters should be adjusted the current precision is compared with the minimum precision set forth by the rate distortion curve.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that compares precision values using a rate distortion curve as taught by Rouhani to the disclosed invention of Middleton/Crankshaw.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a machine learning system in which “Accuracy rates can be compared to predetermined values to determine whether to adjust parameters of the neural network. For example, based on which particular epochs the training processes and, whether the accuracy is improving, or the rate at which the accuracy is improving, a performance metric can indicate whether to adjust parameters of the neural network.” (Rouhani ¶0138)

Claim 5
Rouhani/Edelen/Crankshaw teach claim 1.
However Rouhani when addressing issues related to improving accuracy metrics for a machine learning system teaches,  wherein the the performance of the trained machine learning model  is determined (¶0100 “At process block 650, a performance metric is determined for the neural network” ¶0101 “At process block 660, and adjusted parameter is selected for the neural network based at least in part on the performance metric” the performance metric informs the neural network how parameters should be adjusted) based on a time period (t) for a precision (P) ( ¶0112 “Examples of suitable training performance metrics … a change in accuracy of a neural network over two or more training epochs" accuracy corresponds to precision p.) a number of true positives (TP),  a number of false positives (FP),  a number of true negatives (TN), a number of false negatives (FN)  and a false omission rate (FOR). (¶0100 "a number of true positives, a number of true negatives, a number of false positives, or a number of false negatives generated by the neural network" ¶0136 false omission rate, which is a ratio of false negatives to the sum of all false negatives and all true negatives”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that compares precision values using a rate distortion curve as taught by Rouhani to the disclosed invention of Middleton/Crankshaw.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a machine learning system in which “Accuracy rates can be compared to predetermined values to determine whether to adjust parameters of the neural network. For example, based on which particular epochs the training processes and, whether the accuracy is improving, or the rate at which the accuracy is improving, a performance metric can indicate whether to adjust parameters of the neural network.” (Rouhani ¶0138)

Claim 8
	Claim 8 is rejected for the reasons set forth in the rejection of claim 1.
Further Rouhani when addressing issues related to improving accuracy metrics for a machine learning system teaches teaches, A computer system for efficient machine learning, the computer system comprising, one or more processors, one or more computer-readable memories (¶0158 “In some examples of the disclosed technology, a computing system includes one or more processors, and memory.”) one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method (¶0169 “computer-readable storage devices or media store computer-executable instructions, which when executed by a computer or processor, cause the computer or processor to perform any one or more disclosed methods of configuring and/or operating a computer system to implement a neural network”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that compares precision values using a rate distortion curve as taught by Rouhani to the disclosed invention of Middleton/Crankshaw.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a machine learning system in which “Accuracy rates can be compared to predetermined values to determine whether to adjust parameters of the neural network. For example, based on which particular epochs the training processes and, whether the accuracy is improving, or the rate at which the accuracy is improving, a performance metric can indicate whether to adjust parameters of the neural network.” (Rouhani ¶0138)

Claim 9
	Middleton/Crankshaw/Rouhani teach claim 8
Further Middleton teaches, receiving and storing second feedback to the updated machine learning model for a further interval determining, (pg 7 “Explicit relevance feedback and browsed topics form the basis of the interest profile for each user…Any feedback offered on these recommendations is recorded when the user looks at them.”  explicit feedback is recorded corresponding to, receiving and storing in the profile of each user feedback) based on the second feedback, whether a performance of the updated machine learning model is redundant; and in response to determining that the machine learning model performance of the updated machine learning model is not redundant;  and retaining a current performance level of the updated machine learning model. ( pg 7 “Users can provide new examples of topics and correct paper classifications where wrong In this way, the training set improves over time as well as the profiles.” Pg 11 “If the user likes or dislikes a paper topic, the interest feedback combo-box allows “interested” or “not interested” to replace the default “no comment”.” Similarly, the user can choose not to comment on the results in the recommendation tab, providing feedback to the system that no change should be made, thus the model performance is not redundant, and the profile will not be changed.)

Claim 11 is rejected for the reasons set forth in the rejection of claim 8 and 4.
Claim 12 is rejected for the reasons set forth in the rejection of claim 8 and 5.

Claim 15
	Claim 15 is rejected for the reasons set forth in the rejection of claim 1.
Further Rouhani teaches, one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (¶0169 “computer-readable storage devices or media store computer-executable instructions, which when executed by a computer or processor, cause the computer or processor to perform any one or more disclosed methods of configuring and/or operating a computer system to implement a neural network”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that compares precision values using a rate distortion curve as taught by Rouhani to the disclosed invention of Middleton/Crankshaw.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a machine learning system in which “Accuracy rates can be compared to predetermined values to determine whether to adjust parameters of the neural network. For example, based on which particular epochs the training processes and, whether the accuracy is improving, or the rate at which the accuracy is improving, a performance metric can indicate whether to adjust parameters of the neural network.” (Rouhani ¶0138)

Claim 16
	Middleton/Crankshaw/Rouhani teach claim 15
Further Middleton teaches, receiving and storing second feedback to the updated machine learning model for a further interval determining, (pg 7 “Explicit relevance feedback and browsed topics form the basis of the interest profile for each user…Any feedback offered on these recommendations is recorded when the user looks at them.”  explicit feedback is recorded corresponding to, receiving and storing in the profile of each user feedback) based on the second feedback, whether a performance of the updated machine learning model is redundant; and in response to determining that the machine learning model performance of the updated machine learning model is not redundant;  and retaining a current performance level of the updated machine learning model. ( pg 7 “Users can provide new examples of topics and correct paper classifications where wrong In this way, the training set improves over time as well as the profiles.” Pg 11 “If the user likes or dislikes a paper topic, the interest feedback combo-box allows “interested” or “not interested” to replace the default “no comment”.” Similarly, the user can choose not to comment on the results in the recommendation tab, providing feedback to the system that no change should be made, thus the model performance is not redundant, and the profile will not be changed.)

Remaining claims
Claim 18 is rejected for the reasons set forth in the rejection of claim 15 and 4.
Claim 19 is rejected for the reasons set forth in the rejection of claim 15 and 5.


Claim 6, 24, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton/Crankshaw/Rouhani. Further in view of Hart et al US Document ID US 10452993 B1 hereinafter Hart.

Claim 6
Middleton/Crankshaw/Rouhani teach claim 4.
Middleton/Crankshaw/Rouhani does not explicitly teach, wherein the minimal precision (MP) value is determined based on the [[user]] first feedback and on tolerance factors of the first user.
However Hart when addressing issues related to personalized machine learning model customized for user preferences teaches, wherein the minimal precision (MP) value is determined based on the [[user]] first feedback and on tolerance factors of the first user. (Description 31 “Based on user response to the system, it is possible to incorporate explicit or inferred user feedback to update the models… By studying the variation of system performance with training duration and the separation between training and testing, knowledge workers can tune various parameters so as to achieve greater precision and reduce false positives that users discard or fail to respond to.” Knowledge workers tune or set parameters based on the responses that users indicate are false positives. This is representative of tolerance factors of said users.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that determines the minimum precision acceptable to users based on feedback as taught by Hart to the disclosed invention of Middleton/Crankshaw/Rouhani.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that builds machine learning models personalized to specific users by “applying personalized machine learning models” (Abstract Hart)

Claim 13 is rejected for the reasons set forth in the rejection of claim 8 and 6.
Claim 20 is rejected for the reasons set forth in the rejection of claim 15 and 6.


Claim 24
Middleton/Crankshaw/Rouhani teach claim 4.
Middleton/Crankshaw/Rouhani does not explicitly teach, aligning a precision of a next time interval with a minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1.  
However Hart when addressing issues related to personalized machine learning model customized for user preferences teaches, aligning a precision of a next time interval with a minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1.  (Description 31 “Based on user response to the system, it is possible to incorporate explicit or inferred user feedback to update the models… By studying the variation of system performance with training duration and the separation between training and testing, knowledge workers can tune various parameters so as to achieve greater precision and reduce false positives that users discard or fail to respond to.” The precision is updated by updating various parameters which correspond to tunable parameters that are associated with the precision. Increasing the precision for a future next time interval to achieve greater precision corresponds to “multiplying the precision of the next time interval by a tunable parameter that is greater than 1” because the claimed step has the effect of increasing the present minimum precision to a future higher precision .)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that determines the minimum precision acceptable to users based on feedback as taught by Hart to the disclosed invention of Middleton/Crankshaw/Rouhani.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that builds machine learning models personalized to specific users by “applying personalized machine learning models” (Abstract Hart)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton/Crankshaw. Further in view of Hart et al US Document ID US 10452993 B1 hereinafter Hart.

Claim 24
Middleton/Crankshaw teach claim 1.
Middleton/Crankshaw does not explicitly teach, aligning a precision of a next time interval with a minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1.
However Hart when addressing issues related to personalized machine learning model customized for user preferences teaches, aligning a precision of a next time interval with a minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1. (Description 31 “Based on user response to the system, it is possible to incorporate explicit or inferred user feedback to update the models… By studying the variation of system performance with training duration and the separation between training and testing, knowledge workers can tune various parameters so as to achieve greater precision and reduce false positives that users discard or fail to respond to.” A future precision is increased by tuning at least one parameter associated with the precision. the system determines based on feedback that the minimal precision is not met, so the precision for future interactions with users is increased. Increasing the precision is equivalent to “multiplying the precision…by a tunable parameter that is greater than 1” because according to applicants specification this has the effect of increasing the precision in a future time interval (¶0040 Specificaiton “To prevent the precision at the next time period (P[t+1]) from dropping below the minimum precision (MP)… The alignment may be to align P[t+1] with p MP, where p is a tunable parameter slightly greater than 1.))
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that determines the minimum precision acceptable to users based on feedback as taught by Hart to the disclosed invention of Middleton/Crankshaw/Rouhani.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that builds machine learning models personalized to specific users by “applying personalized machine learning models” (Abstract Hart)

Claims 21, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton/Crankshaw. Further in view of Jain et al “An Effective Approach for Providing Diverse and Serendipitous Recommendations” hereinafter Jain.

Claim 21
Middleton/Crankshaw teach claim 1.
Middleton/Crankshaw does not explicitly teach, wherein the negative prediction is a true negative prediction, and the positive prediction is a false positive prediction.
However Jain when addressing issues related to presenting negative and positive prediction to a user in a recommendation system teaches, wherein the negative prediction is a true negative prediction, and the positive prediction is a false positive prediction.( Figure 1 and Section 4a “After the user provided some ratings, the system suggested some normal recommendations based on the popular collaborative filtering, some novel recommendations based on the positive ratings of similar user and some serendipitous recommendations based on the negative ratings of the dissimilar users. The user then evaluates the recommendations provided by giving a rating on scale 1–5. The user is also asked a question- “are you familiar with the movie” to know the novelty content provided by the system.” The novel or serendipitous recommendations are negative predictions and standard recommendations are positive predictions which correspond to false positives and true negative predictions based on the negative ratings, or low ratings, provided by the user.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a recommendation system that presents both positive and negative predictions to a user as taught by Jain to the disclosed invention of Middleton/Crankshaw
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a recommendation system that “[provide] diverse recommendations to its users that are new and surprising in addition to being relevant… Result showed that the method helps the system to know user choices better” (Jain Conclusion)


Claim 22
Middleton/Crankshaw teach claim 1.
Middleton/Crankshaw does not explicitly teach, wherein the negative prediction is a false negative prediction, and the positive prediction is a true positive prediction.  
However Jain when addressing issues related to presenting negative and positive prediction to a user in a recommendation system teaches, wherein the negative prediction is a false negative prediction, and the positive prediction is a true positive prediction.  Figure 1 and Section 4a “After the user provided some ratings, the system suggested some normal recommendations based on the popular collaborative filtering, some novel recommendations based on the positive ratings of similar user and some serendipitous recommendations based on the negative ratings of the dissimilar users. The user then evaluates the recommendations provided by giving a rating on scale 1–5. The user is also asked a question- “are you familiar with the movie” to know the novelty content provided by the system.” The novel or serendipitous recommendations are negative predictions and standard recommendations are positive predictions which correspond to true positives and false negative predictions based on the positive ratings, or high ratings, provided by the user.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a recommendation system that presents both positive and negative predictions to a user as taught by Jain to the disclosed invention of Middleton/Crankshaw
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a recommendation system that “[provide] diverse recommendations to its users that are new and surprising in addition to being relevant… Result showed that the method helps the system to know user choices better” (Jain Conclusion)

Claim 25
Middleton/Crankshaw teach claim 8.
Middleton/Crankshaw does not explicitly teach, wherein the at least one boost prediction comprises treating a true negative prediction as a false positive prediction and treating a false negative prediction as a true positive prediction.
However Jain when addressing issues related to presenting negative and positive prediction to a user in a recommendation system teaches, wherein the at least one boost prediction comprises treating a true negative prediction as a false positive prediction and treating a false negative prediction as a true positive prediction. Figure 1 and Section 4a “After the user provided some ratings, the system suggested some normal recommendations based on the popular collaborative filtering, some novel recommendations based on the positive ratings of similar user and some serendipitous recommendations based on the negative ratings of the dissimilar users. The user then evaluates the recommendations provided by giving a rating on scale 1–5. The user is also asked a question- “are you familiar with the movie” to know the novelty content provided by the system.” The novel or serendipitous recommendations are negative predictions and standard recommendations are positive predictions which correspond to true positives and false negative predictions based on the positive ratings, or high ratings, provided by the user. And further corresponds to false positives and true negative predictions based on the negative ratings, or low ratings, provided by the user.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a recommendation system that presents both positive and negative predictions to a user as taught by Jain to the disclosed invention of Middleton/Crankshaw
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a recommendation system that “[provide] diverse recommendations to its users that are new and surprising in addition to being relevant… Result showed that the method helps the system to know user choices better” (Jain Conclusion)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122